Exhibit 10.6

 

AMENDED AND RESTATED GUARANTY

 

This AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of April 27,
2006, is made by Watts Water Technologies, Inc., a Delaware corporation (the
“Company”), the Subsidiaries of the Company set forth on the signature pages
hereto (the “Initial Subsidiary Guarantors”), Watts Industries Europe B.V., a
private company with limited liability organized under the laws of The
Netherlands (the “Initial Designated Borrower” and, together with the Company,
the Initial Subsidiary Guarantors and any additional Subsidiaries of the Company
that become parties to this Guaranty by executing a Supplement hereto in the
form attached hereto as Annex I, the “Guarantors”), in favor of Bank of America,
N.A., as Administrative Agent (in such capacity, “Administrative Agent”) for the
Lenders pursuant to the Credit Agreement hereinafter defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Company, the Initial Designated Borrower and certain of the Initial
Subsidiary Guarantors are parties to that certain Guaranty, dated as of
September 23, 2004 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Guaranty”), in favor of the
Administrative Agent, which Existing Guaranty was entered into in connection
with that certain Credit Agreement, dated as September 23, 2004 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), by and among the Company, certain Subsidiaries of
the Company party thereto, the lenders party thereto and the Administrative
Agent;

 

WHEREAS, the Existing Credit Agreement has been amended and restated in its
entirety pursuant to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), among the Company, certain Subsidiaries of the Company
party thereto pursuant to Section 2.14 thereof (the “Designated Borrowers” and,
collectively with the Company, the “Borrowers”), the Lenders and the
Administrative Agent;

 

WHEREAS, the Company is the parent of each Designated Borrower, and as such will
derive direct and indirect economic benefits from the making of the Loans and
other financial accommodations provided to the Designated Borrowers pursuant to
the Credit Agreement;

 

WHEREAS, (i) each Domestic Designated Borrower is, with respect to the Company
and each other Designated Borrower, a direct or indirect Subsidiary thereof
and/or commonly owned and controlled by the Company, and as such will derive
direct and indirect economic benefits from the making of the Loans and other
financial accommodations provided to such other Borrowers pursuant to the Credit
Agreement and (ii) each Foreign Designated Borrower is, with respect to each
other Foreign Designated Borrower, a direct or indirect Subsidiary thereof
and/or commonly owned and controlled by the Company, and as such will derive
direct and indirect economic benefits from the making of the Loans and other
financial accommodations provided to such other Foreign Designated Borrowers
pursuant to the Credit Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, (i) each Domestic Subsidiary Guarantor is, with respect to each
Borrower, a direct or indirect Subsidiary thereof and/or commonly owned and
controlled by the Company, and as such will derive direct and indirect economic
benefits from the making of the Loans and other financial accommodations
provided to the Borrowers pursuant to the Credit Agreement and (ii) each Foreign
Subsidiary Guarantor is, with respect to each Foreign Designated Borrower, a
direct or indirect Subsidiary thereof and/or commonly owned and controlled by
the Company, and as such will derive direct and indirect economic benefits from
the making of the Loans and other financial accommodations provided to the
Foreign Designated Borrowers pursuant to the Credit Agreement;

 

WHEREAS, the Domestic Subsidiaries of the Company party hereto as of the date
hereof constitute the Material Domestic Subsidiaries of the Company as of the
date hereof and shall be Domestic Subsidiary Guarantors hereunder; and

 

WHEREAS, in order to induce Administrative Agent and Lenders to enter into the
Credit Agreement and other Loan Documents and to induce Lenders to make the
Loans and other financial accommodations as provided for in the Credit
Agreement, (i) the Company, each Domestic Designated Borrower and each Domestic
Subsidiary Guarantor (collectively, the “Domestic Guarantors”) have agreed to
guarantee payment of the Obligations of all of the Borrowers and (ii) each
Foreign Designated Borrower and each Foreign Subsidiary Guarantor (collectively,
the “Foreign Guarantors”) have agreed to guarantee payment of the Obligations of
all of the Foreign Designated Borrowers.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:

 


1.             GUARANTY. EACH DOMESTIC GUARANTOR HEREBY, JOINTLY AND SEVERALLY,
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES, AS A GUARANTEE OF PAYMENT AND NOT
MERELY AS A GUARANTEE OF COLLECTION, PROMPT PAYMENT WHEN DUE, WHETHER AT STATED
MATURITY, UPON ACCELERATION OR OTHERWISE, AND AT ALL TIMES THEREAFTER, OF ANY
AND ALL EXISTING AND FUTURE OBLIGATIONS OF ALL OF THE BORROWERS TO THE
ADMINISTRATIVE AGENT, THE LENDERS, THE L/C ISSUER AND THE AFFILIATES OF THE
FOREGOING TO WHOM OBLIGATIONS ARE OWED, AND THE RESPECTIVE SUCCESSORS,
ENDORSEES, TRANSFEREES AND ASSIGNS OF EACH OF THE FOREGOING (EACH A “HOLDER OF
OBLIGATIONS” AND COLLECTIVELY THE “HOLDERS OF OBLIGATIONS”) (INCLUDING ALL
RENEWALS, EXTENSIONS AND MODIFICATIONS THEREOF AND ALL COSTS, REASONABLE
ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE HOLDERS OF OBLIGATIONS IN
CONNECTION WITH THE COLLECTION OR ENFORCEMENT THEREOF) (COLLECTIVELY, THE
“GUARANTEED OBLIGATIONS”). EACH FOREIGN GUARANTOR HEREBY, JOINTLY AND SEVERALLY,
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES, AS A GUARANTEE OF PAYMENT AND NOT
MERELY AS A GUARANTEE OF COLLECTION, PROMPT PAYMENT WHEN DUE, WHETHER AT STATED
MATURITY, UPON ACCELERATION OR OTHERWISE, AND AT ALL TIMES THEREAFTER, OF ANY
AND ALL EXISTING AND FUTURE OBLIGATIONS OF ALL OF THE FOREIGN DESIGNATED
BORROWERS TO THE HOLDERS OF OBLIGATIONS (INCLUDING ALL RENEWALS, EXTENSIONS AND
MODIFICATIONS THEREOF AND ALL COSTS, REASONABLE ATTORNEYS’ FEES AND EXPENSES
INCURRED BY THE HOLDERS OF OBLIGATIONS IN CONNECTION WITH THE COLLECTION OR
ENFORCEMENT THEREOF) (COLLECTIVELY, THE “GUARANTEED FOREIGN OBLIGATIONS”; IT
BEING UNDERSTOOD THAT ALL REFERENCES TO THE “GUARANTEED OBLIGATIONS” HEREIN
(EXCEPT IN THE FIRST SENTENCE OF SECTION 10, IN WHICH INSTANCE THE REFERENCE TO
“GUARANTEED OBLIGATIONS” SHALL REFER TO ALL EXISTING AND FUTURE OBLIGATIONS OF
ALL OF THE BORROWERS


 

2

--------------------------------------------------------------------------------


 


TO THE HOLDERS OF OBLIGATIONS) SHALL, IN THE CASE OF ANY FOREIGN GUARANTOR,
REFER ONLY TO THE GUARANTEED FOREIGN OBLIGATIONS). THIS GUARANTY SHALL NOT BE
AFFECTED BY THE GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE
GUARANTEED OBLIGATIONS OR ANY INSTRUMENT OR AGREEMENT EVIDENCING ANY GUARANTEED
OBLIGATIONS, OR BY THE EXISTENCE, VALIDITY, ENFORCEABILITY, PERFECTION, OR
EXTENT OF ANY COLLATERAL THEREFOR, OR BY ANY FACT OR CIRCUMSTANCE RELATING TO
THE GUARANTEED OBLIGATIONS WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE TO THE
OBLIGATIONS OF ANY GUARANTOR UNDER THIS GUARANTY. NOTWITHSTANDING ANY PROVISION
HEREIN CONTAINED TO THE CONTRARY, EACH GUARANTOR’S LIABILITY HEREUNDER SHALL BE
LIMITED TO AN AMOUNT NOT TO EXCEED AS OF ANY DATE OF DETERMINATION THE GREATER
OF: (A) THE NET AMOUNT OF ALL LOANS AND OTHER EXTENSIONS OF CREDIT (INCLUDING
LETTERS OF CREDIT) ADVANCED TO ANOTHER LOAN PARTY UNDER THE CREDIT AGREEMENT AND
DIRECTLY OR INDIRECTLY RE-LOANED OR OTHERWISE TRANSFERRED TO, OR INCURRED FOR
THE BENEFIT OF, SUCH GUARANTOR, PLUS INTEREST THEREON AT THE APPLICABLE RATE
SPECIFIED IN THE CREDIT AGREEMENT; OR (B) THE AMOUNT WHICH COULD BE CLAIMED BY
THE ADMINISTRATIVE AGENT AND THE HOLDERS OF OBLIGATIONS FROM SUCH GUARANTOR
UNDER THIS GUARANTY WITHOUT RENDERING SUCH CLAIM VOIDABLE OR AVOIDABLE UNDER
SECTION 548 OF THE BANKRUPTCY CODE OF THE UNITED STATES OR UNDER ANY APPLICABLE
STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR
SIMILAR STATUTE OR COMMON LAW.


 


2.             NO SETOFF OR DEDUCTIONS; TAXES. THE GUARANTORS HEREBY REPRESENT,
WARRANT AND JOINTLY AND SEVERALLY AGREE THAT, AS OF THE DATE OF THIS GUARANTY,
THEIR OBLIGATIONS UNDER THIS GUARANTY ARE NOT SUBJECT TO ANY OFFSETS OR DEFENSES
AGAINST THE ADMINISTRATIVE AGENT OR THE HOLDERS OF OBLIGATIONS OR ANY OTHER
GUARANTOR OF THE GUARANTEED OBLIGATIONS OF ANY KIND. THE GUARANTORS FURTHER
JOINTLY AND SEVERALLY AGREE THAT THEIR OBLIGATIONS UNDER THIS GUARANTY SHALL NOT
BE SUBJECT TO ANY COUNTERCLAIMS, OFFSETS OR DEFENSES AGAINST THE ADMINISTRATIVE
AGENT OR ANY HOLDER OF OBLIGATION OR ANY OTHER GUARANTOR OF THE GUARANTEED
OBLIGATIONS OF ANY KIND WHICH MAY ARISE IN THE FUTURE. ALL PAYMENTS REQUIRED TO
BE MADE BY EACH GUARANTOR HEREUNDER SHALL BE MADE TO THE HOLDERS OF OBLIGATIONS
FREE AND CLEAR OF, AND WITHOUT DEDUCTION FOR, ANY AND ALL PRESENT AND FUTURE
TAXES. IF ANY GUARANTOR SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN
RESPECT OF ANY SUM PAYABLE HEREUNDER, (A) THE SUM PAYABLE SHALL BE INCREASED AS
MUCH AS SHALL BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
2) THE HOLDERS OF OBLIGATIONS RECEIVE AN AMOUNT EQUAL TO THE SUM THEY WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) SUCH GUARANTOR SHALL MAKE SUCH
DEDUCTIONS, AND (C) SUCH GUARANTOR SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT TAXING OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW. WITHIN
THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT OF SUCH TAXES, EACH APPLICABLE
GUARANTOR SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF. EACH GUARANTOR SHALL JOINTLY AND
SEVERALLY INDEMNIFY AND, WITHIN TEN BUSINESS (10) DAYS OF WRITTEN DEMAND
THEREFOR, PAY EACH HOLDER OF OBLIGATIONS FOR THE FULL AMOUNT OF TAXES PAID BY
ANY HOLDER OF OBLIGATIONS IN RESPECT OF ANY SUM PAYABLE HEREUNDER (INCLUDING ANY
TAXES IMPOSED ON ANY HOLDER OF OBLIGATIONS BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
TAXES WERE CORRECTLY OR LEGALLY ASSERTED; PROVIDED, THAT NO FOREIGN GUARANTOR
SHALL BE LIABLE FOR ANY INDEMNITY FOR (OR OTHERWISE WITH RESPECT TO) ANY TAXES
PAID BY A HOLDER OF OBLIGATIONS IN RESPECT OF A PAYMENT RECEIVED FROM ANY
DOMESTIC GUARANTOR.


 


3.             NO TERMINATION. THIS GUARANTY IS A CONTINUING AND IRREVOCABLE
GUARANTY OF ALL GUARANTEED OBLIGATIONS NOW OR HEREAFTER EXISTING AND SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL ALL GUARANTEED OBLIGATIONS AND ANY OTHER
AMOUNTS PAYABLE UNDER THIS GUARANTY ARE INDEFEASIBLY


 

3

--------------------------------------------------------------------------------


 


PAID AND PERFORMED IN FULL AND ANY COMMITMENTS OF THE LENDERS OR FACILITIES
PROVIDED BY THE LENDERS WITH RESPECT TO THE GUARANTEED OBLIGATIONS ARE
TERMINATED. PAYMENT BY GUARANTORS SHALL BE MADE TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS IN DOLLARS OR, AS APPLICABLE, SUCH OTHER CURRENCY IN
WHICH THE RELATED GUARANTEED OBLIGATIONS ARE REQUIRED TO BE PAID PURSUANT TO THE
CREDIT AGREEMENT, AND SHALL BE CREDITED AND APPLIED TO THE GUARANTEED
OBLIGATIONS.


 


4.             WAIVER OF NOTICES. EACH GUARANTOR WAIVES NOTICE OF THE ACCEPTANCE
OF THIS GUARANTY AND OF THE EXTENSION OR CONTINUATION OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF. EACH GUARANTOR FURTHER WAIVES PRESENTMENT,
PROTEST, NOTICE, DISHONOR OR DEFAULT, DEMAND FOR PAYMENT AND ANY OTHER NOTICES
TO WHICH SUCH GUARANTOR MIGHT OTHERWISE BE ENTITLED.


 


5.             SUBROGATION. NO GUARANTOR SHALL EXERCISE ANY RIGHT OF
SUBROGATION, CONTRIBUTION OR SIMILAR RIGHTS WITH RESPECT TO ANY PAYMENTS IT
MAKES UNDER THIS GUARANTY UNTIL ALL OF THE GUARANTEED OBLIGATIONS AND ANY
AMOUNTS PAYABLE UNDER THIS GUARANTY ARE INDEFEASIBLY PAID AND PERFORMED IN FULL
AND ANY COMMITMENTS OF THE LENDERS OR FACILITIES PROVIDED BY THE LENDERS WITH
RESPECT TO THE GUARANTEED OBLIGATIONS ARE TERMINATED. IF ANY AMOUNTS ARE PAID TO
ANY GUARANTOR IN VIOLATION OF THE FOREGOING LIMITATION, THEN SUCH AMOUNTS SHALL
BE HELD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF OBLIGATIONS AND SHALL
PROMPTLY BE PAID TO THE ADMINISTRATIVE AGENT AND SHALL BE CREDITED AND APPLIED
TO THE GUARANTEED OBLIGATIONS, WHETHER MATURED OR UNMATURED.


 


6.             INDEMNIFICATION. TO THE EXTENT THAT ANY GUARANTOR SHALL MAKE A
PAYMENT UNDER THIS GUARANTY (ANY SUCH PAYMENT, A “GUARANTOR PAYMENT”) THAT,
TAKING INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY
MADE BY ANY OTHER GUARANTOR, EXCEEDS THE AMOUNT THAT SUCH GUARANTOR WOULD
OTHERWISE HAVE PAID IF EACH GUARANTOR HAD PAID THE AGGREGATE GUARANTEED
OBLIGATIONS SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME PROPORTION THAT SUCH
GUARANTOR’S “ALLOCABLE AMOUNT” (AS DEFINED BELOW) (AS DETERMINED IMMEDIATELY
PRIOR TO SUCH GUARANTOR PAYMENT) BORE TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH
OF THE GUARANTORS AS DETERMINED IMMEDIATELY PRIOR TO THE MAKING OF SUCH
GUARANTOR PAYMENT, THEN, FOLLOWING THE INDEFEASIBLE PAYMENT IN FULL OF ALL
GUARANTEED OBLIGATIONS AND ANY OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY AND THE
TERMINATION OF ANY COMMITMENTS OF THE LENDERS OR FACILITIES PROVIDED BY THE
LENDERS WITH RESPECT TO THE GUARANTEED OBLIGATIONS, SUCH GUARANTOR SHALL BE
ENTITLED TO RECEIVE CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE
REIMBURSED BY, EACH OTHER GUARANTOR FOR THE AMOUNT OF SUCH EXCESS, PRO RATA
BASED UPON THEIR RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO
SUCH GUARANTOR PAYMENT. AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT”
OF ANY GUARANTOR SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM THAT COULD
THEN BE RECOVERED FROM SUCH GUARANTOR UNDER THIS GUARANTY WITHOUT RENDERING SUCH
CLAIM VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY
CODE OF THE UNITED STATES, UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT
TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON
LAW. THIS SECTION 6 IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS OF THE
GUARANTORS AND NOTHING SET FORTH IN THIS SECTION 6 IS INTENDED TO OR SHALL
IMPAIR THE OBLIGATIONS OF THE GUARANTORS, JOINTLY AND SEVERALLY, TO PAY ANY
AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS OF THIS GUARANTY. THE RIGHTS OF THE PARTIES UNDER THIS SECTION 6 SHALL BE
EXERCISABLE UPON THE FULL AND INDEFEASIBLE PAYMENT OF ALL GUARANTEED OBLIGATIONS
AND ANY OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY AND THE TERMINATION OF ANY
COMMITMENTS OF THE LENDERS OR FACILITIES PROVIDED BY THE LENDERS WITH RESPECT TO
THE GUARANTEED OBLIGATIONS. THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF
CONTRIBUTION AND INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE
GUARANTOR OR GUARANTORS TO WHICH SUCH CONTRIBUTION AND INDEMNIFICATION IS OWING.


 

4

--------------------------------------------------------------------------------


 


7.             WAIVER OF SURETYSHIP DEFENSES. EACH GUARANTOR AGREES THAT THE
HOLDERS OF OBLIGATIONS MAY, AT ANY TIME AND FROM TIME TO TIME, AND WITHOUT
NOTICE TO THE GUARANTOR, MAKE ANY AGREEMENT WITH ANY BORROWER OR WITH ANY OTHER
PERSON OR ENTITY LIABLE ON ANY OF THE GUARANTEED OBLIGATIONS OR PROVIDING
COLLATERAL AS SECURITY FOR THE GUARANTEED OBLIGATIONS, FOR THE EXTENSION,
RENEWAL, PAYMENT, COMPROMISE, DISCHARGE OR RELEASE OF THE GUARANTEED
OBLIGATIONS, ANY OTHER GUARANTOR OR ANY COLLATERAL (IN WHOLE OR IN PART), OR FOR
ANY MODIFICATION OR AMENDMENT OF THE TERMS THEREOF OR OF ANY INSTRUMENT OR
AGREEMENT EVIDENCING THE GUARANTEED OBLIGATIONS OR THE PROVISION OF COLLATERAL,
ALL WITHOUT IN ANY WAY IMPAIRING, RELEASING, DISCHARGING OR OTHERWISE AFFECTING
THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS GUARANTY. EACH GUARANTOR WAIVES ANY
DEFENSE ARISING BY REASON OF ANY DISABILITY OR OTHER DEFENSE OF ANY BORROWER OR
ANY OTHER GUARANTOR, OR THE CESSATION FROM ANY CAUSE WHATSOEVER OF THE LIABILITY
OF ANY BORROWER, OR ANY CLAIM THAT SUCH GUARANTOR’S OBLIGATIONS EXCEED OR ARE
MORE BURDENSOME THAN THOSE OF ANY BORROWER AND WAIVES THE BENEFIT OF ANY STATUTE
OF LIMITATIONS AFFECTING THE LIABILITY OF SUCH GUARANTOR HEREUNDER. EACH
GUARANTOR WAIVES ANY RIGHT TO ENFORCE ANY REMEDY WHICH ANY HOLDER OF OBLIGATIONS
NOW HAS OR MAY HEREAFTER HAVE AGAINST ANY BORROWER AND WAIVES ANY BENEFIT OF AND
ANY RIGHT TO PARTICIPATE IN ANY SECURITY NOW OR HEREAFTER HELD BY ANY HOLDER OF
OBLIGATIONS.


 


8.             EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. THE OBLIGATIONS OF
EACH GUARANTOR HEREUNDER ARE THOSE OF PRIMARY OBLIGOR, AND NOT MERELY AS SURETY,
AND ARE INDEPENDENT OF THE GUARANTEED OBLIGATIONS. EACH GUARANTOR WAIVES
DILIGENCE BY THE HOLDERS OF OBLIGATIONS AND ACTION ON DELINQUENCY IN RESPECT OF
THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, INCLUDING, WITHOUT LIMITATION
ANY PROVISIONS OF LAW REQUIRING ANY HOLDER OF OBLIGATIONS TO EXHAUST ANY RIGHT
OR REMEDY OR TO TAKE ANY ACTION AGAINST ANY BORROWER, ANY OTHER GUARANTOR OR ANY
OTHER PERSON, ENTITY OR PROPERTY BEFORE ENFORCING THIS GUARANTY AGAINST SUCH
GUARANTOR.


 


9.             REINSTATEMENT. NOTWITHSTANDING ANYTHING IN THIS GUARANTY TO THE
CONTRARY, THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME ANY PAYMENT OF ANY PORTION OF THE GUARANTEED
OBLIGATIONS IS REVOKED, TERMINATED, RESCINDED OR REDUCED OR MUST OTHERWISE BE
RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY
BORROWER OR ANY OTHER PERSON OR ENTITY OR OTHERWISE, AS IF SUCH PAYMENT HAD NOT
BEEN MADE AND WHETHER OR NOT THE ADMINISTRATIVE AGENT OR ANY OTHER HOLDER OF
OBLIGATIONS IS IN POSSESSION OF OR HAS RELEASED THIS GUARANTY AND REGARDLESS OF
ANY PRIOR REVOCATION, RESCISSION, TERMINATION OR REDUCTION.


 


10.          SUBORDINATION. EACH GUARANTOR HEREBY SUBORDINATES THE PAYMENT OF
ALL OBLIGATIONS AND INDEBTEDNESS OF ANY LOAN PARTY OWING TO SUCH GUARANTOR,
WHETHER NOW EXISTING OR HEREAFTER ARISING, INCLUDING BUT NOT LIMITED TO ANY
OBLIGATION OF ANY LOAN PARTY TO SUCH GUARANTOR AS SUBROGEE OF THE HOLDERS OF
OBLIGATIONS OR RESULTING FROM SUCH GUARANTOR’S PERFORMANCE UNDER THIS GUARANTY,
TO THE INDEFEASIBLE PAYMENT IN FULL OF ALL GUARANTEED OBLIGATIONS. IF THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE HOLDERS OF OBLIGATIONS, SO REQUESTS, ANY
SUCH OBLIGATION OR INDEBTEDNESS OF ANY LOAN PARTY TO SUCH GUARANTOR SHALL BE
ENFORCED AND PERFORMANCE RECEIVED BY SUCH GUARANTOR AS TRUSTEE FOR THE HOLDERS
OF OBLIGATIONS AND THE PROCEEDS THEREOF SHALL BE PAID OVER TO THE ADMINISTRATIVE
AGENT ON ACCOUNT OF THE GUARANTEED OBLIGATIONS AND SHALL BE CREDITED AND APPLIED
TO THE GUARANTEED OBLIGATIONS, WHETHER MATURED OR UNMATURED, BUT WITHOUT
REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF ANY GUARANTOR UNDER THIS
GUARANTY.


 


11.          STAY OF ACCELERATION. IN THE EVENT THAT ACCELERATION OF THE TIME
FOR PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS IS STAYED, UPON THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION


 

5

--------------------------------------------------------------------------------


 


OF ANY BORROWER OR ANY OTHER PERSON OR ENTITY, OR OTHERWISE, ALL SUCH AMOUNTS
SHALL NONETHELESS BE PAYABLE BY EACH GUARANTOR IMMEDIATELY UPON DEMAND BY THE
ADMINISTRATIVE AGENT.


 


12.          EXPENSES. EACH GUARANTOR SHALL PAY ON DEMAND ALL OUT-OF-POCKET
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES AND THE ALLOCATED
COST AND DISBURSEMENTS OF INTERNAL LEGAL COUNSEL) IN ANY WAY RELATING TO THE
ENFORCEMENT OR PROTECTION OF THE HOLDERS’ OF OBLIGATIONS RIGHTS UNDER THIS
GUARANTY, INCLUDING ANY INCURRED IN THE PRESERVATION, PROTECTION OR ENFORCEMENT
OF ANY RIGHTS OF THE HOLDERS OF OBLIGATIONS IN ANY CASE COMMENCED BY OR AGAINST
SUCH GUARANTOR UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF THE UNITED STATES OR
ANY SIMILAR OR SUCCESSOR STATUTE; PROVIDED, THAT NO FOREIGN GUARANTOR SHALL BE
LIABLE FOR ANY EXPENSES IN ANY WAY RELATED TO THE ENFORCEMENT OR PROTECTION OF
THE RIGHTS OF THE HOLDERS OF OBLIGATIONS HEREUNDER AGAINST ANY DOMESTIC
GUARANTOR. THE OBLIGATIONS OF EACH GUARANTOR UNDER THE PRECEDING SENTENCE SHALL
SURVIVE TERMINATION OF THIS GUARANTY.


 


13.          AMENDMENTS. NO PROVISION OF THIS GUARANTY MAY BE WAIVED, AMENDED,
SUPPLEMENTED OR MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY THE
ADMINISTRATIVE AGENT AND EACH GUARANTOR.


 


14.          NO WAIVER; ENFORCEABILITY. NO FAILURE BY THE HOLDERS OF OBLIGATIONS
TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW OR IN EQUITY. THE
UNENFORCEABILITY OR INVALIDITY OF ANY PROVISION OF THIS GUARANTY SHALL NOT
AFFECT THE ENFORCEABILITY OR VALIDITY OF ANY OTHER PROVISION HEREIN. THE
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED, LIMITED OR IMPAIRED BY ANY ACTS OF
ANY LEGISLATIVE BODY OR GOVERNMENTAL AUTHORITY AFFECTING ANY BORROWER, INCLUDING
BUT NOT LIMITED TO, ANY RESTRICTIONS ON OR REGARDING THE CONVERSION OF CURRENCY
OR REPATRIATION OR CONTROL OF FUNDS OR ANY TOTAL OR PARTIAL EXPROPRIATION OF ANY
BORROWER’S PROPERTY, OR BY ANY ECONOMIC, POLITICAL, REGULATORY OR OTHER EVENTS
IN THE COUNTRIES WHERE SUCH BORROWER IS LOCATED.


 


15.          BINDING EFFECT; ASSIGNMENT. THIS GUARANTY SHALL (A) BIND EACH
GUARANTOR AND ITS SUCCESSORS AND ASSIGNS; PROVIDED, THAT NO GUARANTOR MAY ASSIGN
ITS RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE VOID)
AND (B) INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE HOLDERS OF
OBLIGATIONS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND ANY HOLDER OF
OBLIGATIONS MAY, SUBJECT TO THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT,
WITHOUT NOTICE TO THE GUARANTOR AND WITHOUT AFFECTING THE GUARANTOR’S
OBLIGATIONS HEREUNDER, ASSIGN OR SELL PARTICIPATIONS IN THE GUARANTEED
OBLIGATIONS AND THIS GUARANTY, IN WHOLE OR IN PART. EACH GUARANTOR AGREES THAT
THE ADMINISTRATIVE AGENT OR ANY HOLDER OF OBLIGATIONS MAY, SUBJECT TO THE TERMS
AND CONDITIONS OF THE CREDIT AGREEMENT, DISCLOSE TO ANY PROSPECTIVE PURCHASER OF
ALL OR PART OF THE GUARANTEED OBLIGATIONS ANY AND ALL INFORMATION IN SUCH
PERSON’S POSSESSION CONCERNING SUCH GUARANTOR, THIS GUARANTY AND ANY SECURITY
FOR THIS GUARANTY.


 


16.          CONDITION OF THE BORROWERS. EACH GUARANTOR ACKNOWLEDGES AND AGREES
THAT IT HAS THE SOLE RESPONSIBILITY FOR, AND HAS ADEQUATE MEANS OF, OBTAINING
FROM EACH BORROWER SUCH INFORMATION CONCERNING THE FINANCIAL CONDITION, BUSINESS
AND OPERATIONS OF SUCH BORROWER AS SUCH GUARANTOR REQUIRES, AND THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY HOLDER OF OBLIGATIONS HAS ANY DUTY, AND SUCH
GUARANTOR IS NOT RELYING ON ANY HOLDER OF OBLIGATIONS AT ANY TIME, TO DISCLOSE
TO SUCH GUARANTOR ANY INFORMATION RELATING TO THE BUSINESS, OPERATIONS OR
FINANCIAL CONDITION OF ANY BORROWER.


 

6

--------------------------------------------------------------------------------


 


17.          SETOFF. IF AND TO THE EXTENT ANY PAYMENT IS NOT MADE WHEN DUE
HEREUNDER, EACH HOLDER OF OBLIGATIONS AND EACH OF THEIR RESPECTIVE AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY
TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH
HOLDER OF OBLIGATION OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT
OF ANY GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF SUCH GUARANTOR NOW OR
HEREAFTER EXISTING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT TO SUCH HOLDER
OF OBLIGATIONS, IRRESPECTIVE OF WHETHER OR NOT SUCH HOLDER OF OBLIGATIONS SHALL
HAVE MADE ANY DEMAND UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH
SUCH OBLIGATIONS OF SUCH GUARANTOR MAY BE CONTINGENT OR UNMATURED OR ARE OWED TO
A BRANCH OR OFFICE OF SUCH HOLDER OF OBLIGATIONS DIFFERENT FROM THE BRANCH OR
OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS. THE RIGHTS OF
EACH HOLDER OF OBLIGATIONS AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION 17
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
THAT SUCH HOLDER OF OBLIGATIONS OR ITS RESPECTIVE AFFILIATES MAY HAVE. EACH
HOLDER OF OBLIGATIONS AGREES TO NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT
PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION; PROVIDED, THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


18.          REPRESENTATIONS AND WARRANTIES. EACH GUARANTOR REPRESENTS AND
WARRANTS THAT:

 


(A)           SUCH GUARANTOR IS DULY ORGANIZED AND FORMED, VALIDLY EXISTING AND
IN GOOD STANDING (TO THE EXTENT SUCH CONCEPT IS APPLICABLE TO SUCH ENTITY) UNDER
THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION;


(B)           SUCH GUARANTOR HAS ALL REQUISITE POWER AND AUTHORITY AND ALL
REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I)
OWN ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THIS GUARANTY; AND


(C)           THE MAKING AND PERFORMANCE OF THIS GUARANTY BY SUCH GUARANTOR HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION,
AND DO NOT AND WILL NOT (I) CONTRAVENE THE TERMS OF ANY OF SUCH GUARANTOR’S
ORGANIZATION DOCUMENTS; (II) CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY PAYMENT TO
BE MADE UNDER (X) ANY CONTRACTUAL OBLIGATION TO WHICH SUCH GUARANTOR IS A PARTY
OR AFFECTING SUCH GUARANTOR OR THE PROPERTIES OF SUCH GUARANTOR OR ANY OF ITS
SUBSIDIARIES OR (Y) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH GUARANTOR OR ITS PROPERTY IS
SUBJECT; OR (III) VIOLATE ANY LAW.


 


19.          FOREIGN CURRENCY. IF ANY CLAIM ARISING UNDER OR RELATED TO THIS
GUARANTY IS REDUCED TO JUDGMENT DENOMINATED IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE  CURRENCIES IN WHICH THE APPLICABLE GUARANTEED
OBLIGATIONS ARE DENOMINATED (COLLECTIVELY THE “OBLIGATIONS CURRENCY”), THE
JUDGMENT SHALL BE FOR THE EQUIVALENT IN THE JUDGMENT CURRENCY OF THE AMOUNT OF
THE CLAIM DENOMINATED IN THE OBLIGATIONS CURRENCY INCLUDED IN THE JUDGMENT,
DETERMINED AS OF THE DATE OF JUDGMENT. THE EQUIVALENT OF ANY OBLIGATIONS
CURRENCY AMOUNT IN ANY JUDGMENT CURRENCY SHALL BE CALCULATED AT THE SPOT RATE
FOR THE PURCHASE OF THE OBLIGATIONS CURRENCY WITH THE JUDGMENT CURRENCY QUOTED
BY THE ADMINISTRATIVE AGENT IN THE PLACE OF THE ADMINISTRATIVE AGENT’S CHOICE AT
OR ABOUT 8:00 A.M. ON THE DATE FOR DETERMINATION SPECIFIED ABOVE. EACH GUARANTOR
SHALL INDEMNIFY THE HOLDERS OF OBLIGATIONS AND HOLD THE HOLDERS OF OBLIGATIONS
HARMLESS FROM AND AGAINST ALL LOSS OR DAMAGE RESULTING FROM ANY CHANGE IN
EXCHANGE RATES BETWEEN THE DATE ANY CLAIM IS REDUCED TO JUDGMENT AND THE DATE OF
PAYMENT THEREOF BY ANY


 

7

--------------------------------------------------------------------------------


 


GUARANTOR. IF THE ADMINISTRATIVE AGENT SO NOTIFIES THE GUARANTORS IN WRITING, AT
THE ADMINISTRATIVE AGENT’S SOLE AND ABSOLUTE DISCRETION, PAYMENTS UNDER THIS
GUARANTY SHALL BE THE DOLLAR EQUIVALENT OF THE GUARANTEED OBLIGATIONS OR ANY
PORTION THEREOF, DETERMINED AS OF THE DATE PAYMENT IS MADE.


 


20.          FURTHER ASSURANCES. EACH GUARANTOR AGREES, UPON THE WRITTEN REQUEST
OF THE ADMINISTRATIVE AGENT, TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT,
FROM TIME TO TIME, ANY ADDITIONAL INSTRUMENTS OR DOCUMENTS REASONABLY CONSIDERED
NECESSARY BY ADMINISTRATIVE AGENT TO CAUSE THIS GUARANTY TO BE, BECOME OR REMAIN
VALID AND EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


 


21.          NOTICES. EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS
PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION
OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE
PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE AND
SERVE UPON ANY OTHER PARTY ANY COMMUNICATION WITH RESPECT TO THIS GUARANTY, EACH
SUCH NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER
COMMUNICATION SHALL BE IN WRITING AND SHALL BE GIVEN IN THE MANNER, AND DEEMED
RECEIVED, AS PROVIDED FOR IN THE CREDIT AGREEMENT, WITH RESPECT TO THE
ADMINISTRATIVE AGENT AT ITS NOTICE ADDRESS THEREIN AND WITH RESPECT TO ANY
GUARANTOR AT THE ADDRESS SET FORTH FOR THE COMPANY IN THE CREDIT AGREEMENT OR
SUCH OTHER ADDRESS OR TELECOPY NUMBER AS SUCH PARTY MAY HEREAFTER SPECIFY FOR
SUCH PURPOSE BY NOTICE TO THE ADMINISTRATIVE AGENT AS PROVIDED FOR IN THE CREDIT
AGREEMENT.


 


22.          GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


23.          SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY HOLDER OF OBLIGATIONS MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


24.          WAIVER OF VENUE; SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN


 

8

--------------------------------------------------------------------------------



 


DOCUMENT IN ANY COURT REFERRED TO IN SECTION 23. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


 


25.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.


 


26.          HEADINGS. SECTION HEADINGS IN THIS GUARANTY ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT GOVERN THE INTERPRETATION OF ANY PROVISION OF THIS
GUARANTY.


 


27.          ADDITIONAL GUARANTORS. CERTAIN SUBSIDIARIES OF THE COMPANY SHALL BE
REQUIRED TO BECOME, AND THE COMPANY WILL PROMPTLY CAUSE SUCH SUBSIDIARY TO
BECOME, IN ACCORDANCE WITH THE CREDIT AGREEMENT, A GUARANTOR AND BE MADE A PARTY
TO THIS GUARANTY PURSUANT TO THIS SECTION BY THE EXECUTION AND DELIVERY BY THE
ADMINISTRATIVE AGENT AND SUCH SUBSIDIARY OF A SUPPLEMENT IN THE FORM OF ANNEX I
HERETO (WHICH SUPPLEMENT SHALL INDICATE WHETHER SUCH SUBSIDIARY SHALL CONSTITUTE
A DOMESTIC SUBSIDIARY GUARANTOR OR FOREIGN SUBSIDIARY GUARANTOR) AND SUCH
ADDITIONAL DOCUMENTATION AND LEGAL OPINIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST. THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT
REQUIRE THE CONSENT OF ANY GUARANTOR HEREUNDER. THE RIGHTS AND OBLIGATIONS OF
EACH GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE ADDITION OF ANY NEW GUARANTOR AS A PARTY TO THIS GUARANTY.


 


28.          NO NOVATION; REFERENCES TO THIS GUARANTY IN LOAN DOCUMENTS.


 


(A)           IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THIS GUARANTY
(I) SHALL RE-EVIDENCE THE GUARANTORS’ OBLIGATIONS UNDER THE EXISTING GUARANTY,
(II) IS ENTERED INTO IN SUBSTITUTION FOR, AND NOT IN PAYMENT OF, THE OBLIGATIONS
OF THE GUARANTORS UNDER THE GUARANTY, AND (III) IS IN NO WAY INTENDED TO
CONSTITUTE A NOVATION OF ANY OF THE GUARANTORS’ OBLIGATIONS THAT WERE EVIDENCED
BY THE EXISTING GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(B)           UPON THE EFFECTIVENESS OF THIS GUARANTY, ON AND AFTER THE DATE
HEREOF, EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE EXISTING GUARANTY
(INCLUDING ANY REFERENCE THEREIN TO “THE GUARANTY,” “THEREUNDER,” “THEREOF,”
“THEREIN” OR WORDS OF LIKE IMPORT REFERRING THERETO) SHALL MEAN AND BE A
REFERENCE TO THIS GUARANTY.


 

9

--------------------------------------------------------------------------------


 


29.          COUNTERPARTS. THIS GUARANTY MAY BE EXECUTED IN COUNTERPARTS (AND BY
DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
GUARANTY BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS GUARANTY.


 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

WATTS INDUSTRIES EUROPE B.V.

 

 

 

 

 

By:

/s/ J. van Kouterik

 

 

Name:

J. van Kouterik

 

 

Title:

CFO Vice President

 

 

--------------------------------------------------------------------------------


 

 

INITIAL SUBSIDIARY GUARANTORS:

 

 

 

WATTS REGULATOR CO.

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

ANDERSON-BARROWS METALS

 

CORPORATION

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

WEBSTER VALVE, INC.

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

HUNTER INNOVATIONS, INC.

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

WATTS DISTRIBUTION COMPANY, INC.

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

 

CORE INDUSTRIES INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

DORMONT MANUFACTURING COMPANY

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

FLOWMATIC SYSTEMS, INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

By:

/s/ David A. Johnson

 

Name: David A. Johnson

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I TO
AMENDED AND RESTATED GUARANTY

 

Reference is hereby made to the Amended and Restated Guaranty (as from time to
time amended, restated, supplemented or otherwise modified, the “Guaranty”),
dated as of April 27, 2006, made by Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company (collectively,
the “Initial Subsidiary Guarantors”), Watts Industries Europe B.V., a private
company with limited liability organized under the laws of The Netherlands
(“Watts Europe” and, together with the Company, the Initial Subsidiary
Guarantors and any additional Subsidiaries of the Company that become parties to
the Guaranty by executing a Supplement thereto in the form attached thereto as
Annex I, the “Guarantors”), in favor of Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”). Each capitalized term used
herein and not defined herein shall have the meaning given to it in the
Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                                         ], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants that all of the representations and warranties contained
in Section 18 of the Guaranty are true and correct in all respects as of the
date hereof. The undersigned shall constitute a [Domestic Subsidiary Guarantor]
[Foreign Subsidiary Guarantor] for all purposes under the Guaranty and the other
Loan Documents.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [                           ] has
executed and delivered this Annex I counterpart to the Guaranty as of this
                     day of                     ,        .

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------